Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
BETWEEN

LY ACQUISITION LLC
AND
J. SHERMAN HENDERSON, III
July 30, 2003





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
1. Employment
    2  
2. Term of Agreement
    2  
3. Employment
    2  
3.1 Title, Authority and Duties
    2  
4. Salary and Fringe Benefits
    3  
4.1 Salary
    3  
4.2 Bonuses
    3  
4.3 Benefit Plans
    3  
4.4 Vacation, Holidays & Leave
    4  
4.5 Business Expenses
    4  
4.6 Other Benefits
    4  
5. Confidentiality, Noncompetition and Other Covenants
    4  
5.1 Confidentiality Covenant
    4  
5.2 Nonsolicitation of Customers and Employees Covenant; Non-Competition
    5  
5.3 Property of the Company
    6  
5.4 Cumulative Remedies; Enforceability
    6  
5.5 Reasonableness of Scope and Duration
    7  
5.6 Definitions
    7  
6. Termination of Employment
    8  
6.1 Termination
    8  
6.2 Termination Benefits
    9  
6.3 Return of Company Property
    10  
7. Mediation of Claims
    10  
7.1 Qualification of Mediator
    10  
7.2 Selection of Mediator
    10  
7.3 Mediation Session
    11  
7.4 Confidentiality of Mediation
    11  
7.5 Obligation to Mediate
    11  
7.6 Failure to Settle in Mediation
    12  
8. Miscellaneous Provisions
    12  
8.1 Binding Effect; Delegation of Duties Prohibited
    12  
8.2 Amendment; Waiver
    12  
8.3 Entire Agreement
    12  
8.4 Governing Law
    13  
8.5 Headings; Section References; Construction
    13  
8.6 Notices
    13  
8.7 Policies, Regulations and Guidelines for Executives
    14  
8.8 Severability of Provisions
    14  

-ii-



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of July 30,
2003, by and between LY Acquisition LLC, a Kentucky limited liability company
(the “Company”) and J. Sherman Henderson, III, an individual residing in
Louisville, Kentucky (“Executive”).
     Recitals:
     A. Lightyear Communications, LLC, Lightyear Communications, Inc. and
Lightyear Communications of Virginia, Inc. (“Lightyear”) have heretofore been
engaged in the business of marketing, selling and providing telecommunications
products and services, including long distance voice and data services to
customers (the “Business”).
     B. Each of the Sellers has filed a voluntary petition in bankruptcy and is
a debtor and debtor in possession in certain bankruptcy cases (the “Bankruptcy
Cases”) pending before the United States Bankruptcy Court for the Western
District of Kentucky, Louisville Division (“Bankruptcy Court”).
     C. The Company was formed for purposes of acquiring substantially all of
the assets in Lightyear used in the Business, and in connection therewith, the
Company has filed various pleadings with the Bankruptcy Court to effect such
Acquisition in accordance with Sections 105, 363 and 365 and other applicable
provisions of Chapter 11 of the Bankruptcy Code, including that certain Asset
Purchase Agreement dated as of July 30, 2003.
     D. Executive has heretofore served as President and Chief Executive Officer
of Lightyear and has extensive knowledge and expertise with respect to the
Business.
     E. Company desires to secure the services of Executive as its President and
Chief Executive Officer, and Executive desires to render such services to the
Company.





--------------------------------------------------------------------------------



 



     F. The parties hereto desire to set forth the terms and conditions of the
employment relationship between the Executive and the Company.
     Agreement:
     Now, Therefore, the parties hereby agree as follows:
1. Employment. The Company hereby employs Executive for the “Term” (as defined
in Section 2), and Executive accepts employment by the Company and agrees to
serve the Company during the Term, upon the terms and conditions hereinafter set
forth.
2. Term of Agreement. Executive’s employment shall commence on the date of the
closing of the Acquisition [i.e. 2nd closing] and continue in effect until
December 31, 2008 (“Initial Term”), unless sooner terminated as provided in
Section 6 or Section 7. At the end of the Initial Term, this Agreement shall be
automatically renewed for successive additional one-year terms (“Additional
Terms”), unless within 180 days prior to the end of the Initial Term or any
Additional Term either party gives the other written notice of Company’s or
Executive’s intent not to renew this Agreement. The Initial Term and any
Additional Term are referred to collectively as the “Term.”

3.   Employment.

     3.1 Title, Authority and Duties. During the Term, Executive shall be
employed as an officer of the Company with the title of President and Chief
Executive Officer. In such capacities, Executive shall have responsibility for
implementing the strategies of the Company, as determined by the Managers of the
Company (“Managers”), and the responsibility and authority for administering the
day to day operations of the Company’s business and affairs, including, without
limitation, all personnel and financial matters, subject to the direction of the
Chairman of the Managers. Additionally, Executive shall perform such other
reasonable duties as may be assigned him from time to time by the Chairman of
the Managers, consistent with his position as President and Chief Executive
Officer of the Company. So long as Executive is

-2-



--------------------------------------------------------------------------------



 



employed hereunder, Executive agrees (a) to perform Executive’s duties
diligently and to the best of Executive’s ability, and (b) to use Executive’s
best efforts, skill and ability to promote the interests of the Company. With
the exception of a reasonable number of hours devoted to (i) the management of
personal investments, (ii) service on corporate and industry related boards,
civic or charitable boards not interfering with or detracting from Executive’s
duties hereunder, and (iii) vacations, periods of disability or incapacity and
sick leave, Executive shall devote Executive’s substantially full business time
and attention to the faithful performance of such duties. During the Term,
Executive shall not be required to relocate from Louisville, Kentucky.
4. Salary and Fringe Benefits.
          4.1 Salary. Company shall pay Executive a salary of $450,000 per year,
or such higher salary as may be established by the Managers from time to time
(“Salary”), which shall be payable in equal installments in such payment
intervals as are the usual custom of the Company, but not less often than
bi-monthly (“Salary”). Executive’s Salary shall be increased annually consistent
with increases given to other executives of the Company; provided however,
Executive shall abstain from any vote of the Managers and/or Members of the
Company with respect to any change in Executive’s Salary, Bonuses, or other
benefits.
          4.2 Bonuses. In addition to his Salary, the Company shall pay to
Executive bonuses as described on Exhibit A attached hereto (“Bonuses”).
          4.3 Benefit Plans. Executive shall participate, to the extent he may
be eligible, in all “Executive benefit plans” (as defined in Section 3(3) of the
Executive Retirement Income Security Act of 1974, as amended) maintained by the
Company or other executive benefit plans maintained by the Company for its
executives. Executive shall be required to comply with the conditions attendant
to coverage by such plans and shall comply with and be entitled to benefits only
in accordance with the terms and conditions of such plans as they may be amended
from time to time.

-3-



--------------------------------------------------------------------------------



 



          4.4 Vacation, Holidays & Leave. Executive shall be entitled to four
weeks of paid vacation each year. Further, it is understood that the Company
follows the standard national holidays and Executive will be entitled to take
such normal holidays.
          4.5 Business Expenses. Company shall pay or reimburse the Executive
for the reasonable and necessary business expenses of the Executive in
performing Executive’s duties for the Company, in accordance with reasonable
policies adopted by the Company from time to time.
          4.6 Other Benefits. In addition to the other benefits described in
this Section 4, the Company shall provide Executive the use of a luxury
automobile at least equal to the quality and level of the automobile presently
provided by Lightyear to Executive, to be replaced every three (3) years.
Additionally, at its expense, the Company shall obtain, maintain and pay for
life insurance covering Executive, of which Executive’s family or trusts shall
be the beneficiary, in the total face amount of $6,000,000, consisting of the
whole life policy in the face amount of $3,000,000 and the term life policy in
the face amount of $3,000,000 presently provided by Lightyear for the benefit of
Executive (in addition to any key-man insurance the Company elects to maintain
on Executive’s life for the Company’s benefit). This insurance policy shall be
assigned (without payment to the Company) to Executive should he ever leave the
employment of the Company, whatever the reason or cause.
5. Confidentiality, Noncompetition and Other Covenants. In consideration of
Company’s employment of Executive hereunder, Executive does hereby covenant and
agree with the Company as follows:
          5.1 Confidentiality Covenant. Executive and the Company recognize that
due to the nature of Executive’s association with the Company and its
“Affiliates” (as defined in Section 5.6(a)), Executive will have access to and
will acquire confidential and proprietary information relating to the business
and operations of the Company and its Affiliates (collectively, “Confidential
Information”), including, without limiting the generality of the foregoing,
(i) any and all trade secrets concerning the business and affairs of the
Company, data, know-how, and

-4-



--------------------------------------------------------------------------------



 



ideas, past, current and planned, development, subscription lists, current and
anticipated customer requirements, customer, circulation or subscription lists
or information, advertiser lists or information, price lists, market studies,
business plans, computer software and programs and any other information,
however documented, of the Business and the Acquired Assets that is a trade
secret; (ii) any and all information concerning the business and affairs of the
Company, however documented; and (iii) any and all notes, compilations, studies,
summaries, and other material prepared by or for the Company. Executive
acknowledges that the Confidential Information is of central importance to the
business of the Company and its Affiliates and that disclosure of it to or its
use by others would cause substantial loss to the Company and its Affiliates.
Executive shall keep the Confidential Information confidential and shall not
disclose any Confidential Information to any Person (as defined in
Section 5.6(b)), firm or corporation, or use the same in any other way except in
connection with and to promote the business and activities of the Company and
its Affiliates and as required by law. Further, any and all data, written
materials, records or documents made or obtained by Executive during the Term,
or after the termination of this Agreement, concerning the business or affairs
of the Company and its Affiliates shall be the property of the Company and its
Affiliates, and will be promptly delivered by Executive to the Company upon
Executive’s termination of employment for any reason.
          5.2 Nonsolicitation of Customers and Employees Covenant;
Non-Competition. Provided the Company is not and has never been in default of
its payment obligations described in the last sentence of this Section 5.2,
Executive shall not, for a period of eighteen months after termination of
Executive’s employment with the Company, regardless of the reason for such
termination, directly or indirectly, individually or on behalf of any other
Person (except the Company or an Affiliate), (i) solicit or divert any business,
activity or service of the type then being conducted by the Company or an
Affiliate from any Person (a) who is then a customer of the Company or an
Affiliate, or (b) who was such a customer during the eighteen-month period
immediately prior to such solicitation or diversion, or (c) who the Company or
an Affiliate has made a presentation to become a customer during the
eighteen-month period immediately prior to such solicitation or diversion and
(ii) hire, retain, or attempt to hire or retain any employee, officer, director,
manager, agent, or sales agent of the Company, or in any way interfere with the
relationship between the Company and any of its employees, officers, directors,
managers,

-5-



--------------------------------------------------------------------------------



 



agents, or sales agents. Provided the Company is not and has never been in
default of its payment obligations described in the last sentence of this
Section 5.2, for a period of eighteen months after termination of Executive’s
employment with the Company, regardless of the reason for such termination,
Executive shall not, anywhere in the United States of America, directly or
indirectly invest in, own, manage, operate, finance, control, advise, render
services to, enter into the employ of, or guarantee the obligations of, any
Person engaged in or planning to become engaged in the Business.
          As consideration for the covenants set forth in this Section 5.2, the
Company shall continue Executive’s Salary for the eighteen-month period
following termination of Executive’s employment for a reason other than for
death or “Cause” as hereinafter defined, provided no such amount under this
Section 5.2 shall be payable if Executive is terminated for death or Cause or if
the Executive also receives “Termination Benefits,” as hereinafter defined.
          5.3 Property of the Company. At no time shall Executive remove or
cause to be removed from the premises of the Company or any Affiliate any
memorandum, note, list, record, file, disk, document or other paper, electronic
data, intellectual property, equipment or any like item relating to the business
of the Company (“Company Property”) except in the furtherance of the performance
of Executive’s duties on behalf of the Company or an Affiliate. All Company
Property made or compiled by the Executive or made available to Executive shall
be and remain the property of the Company or an Affiliate, as the case may be,
and shall be delivered to the Company promptly upon the termination of the
Executive’s employment with the Company or at any other time upon written
request by the Managers of the Company.
          5.4 Cumulative Remedies; Enforceability.
               (a) In the event of Executive’s breach or threatened breach of
the covenants set forth in this Section 5, the parties acknowledge that the
Company will suffer irreparable harm and the Company will be entitled to an
injunction restraining Executive from committing such breach. Executive hereby
affirmatively waives any requirement that the Company post any bond, demonstrate
the likelihood of irreparable harm to the Company, or demonstrate that any

-6-



--------------------------------------------------------------------------------



 



actual damages will be suffered by the Company or any other entity seeking
enforcement hereof as a result of Executive’s breach of any of the covenants set
forth in this Section 5.
               (b) The covenants and agreements contained in this Section 5 will
be construed as independent of each other, and the existence of any claim or
cause of action by Executive against the Company, whether predicated on this
Agreement or otherwise, will not constitute a defense to the Company’s
enforcement of such covenants, and they shall be construed as separate covenants
and agreements. If any court shall finally determine that the restraints
provided for in any such covenants and agreements exceed the maximum area,
activity or time such court deems reasonable and enforceable, said area,
activity or time shall be deemed to become and thereafter shall be the maximum
area, activity or time which such court deems reasonable and enforceable, and
such covenants and agreements shall be enforced as to such reduced area,
activity or time.
               (c) Nothing herein contained will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of money damages.
          5.5 Reasonableness of Scope and Duration. Executive understands and
agrees that the covenants and agreements contained in this Section 5 are, taken
as a whole, reasonable in their geographic scope and duration, and Executive
will not raise any issue of the reasonableness of the scope or duration of any
such covenants in any proceeding to enforce any such covenants. Executive
understands that the provisions of this Agreement have been carefully designed
to restrict Executive’s activities to the minimum extent which is consistent
with the Company’s requirements. Executive has carefully considered these
restrictions, and Executive confirms that they will not unduly restrict
Executive’s ability to obtain a livelihood.
          5.6 Definitions. The following terms, when used herein, shall have the
meanings set forth below:

-7-



--------------------------------------------------------------------------------



 



               (a) Affiliate. Any Person controlled by, controlling or under
common control with such Person. For the purposes of this definition, “control”
of a Person means the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person, whether by ownership of
securities, contract, law or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
               (b) Person. Any individual, corporation, partnership, limited
liability company or partnership, joint venture, association, joint-stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof and any syndicate or group deemed to be a “person”
under Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934.
6. Termination of Employment.
          6.1 Termination. Executive’s employment with the Company shall
terminate prior to the expiration of the Term, upon the first occurrence of the
following events:
               (a) Death. Upon the death of Executive.
               (b) Disability. The Managers may, in their good faith discretion,
determine that the Executive has a “Disability” if: (i) Executive has been
declared legally incompetent by a final court decree for a period of six
(6) consecutive months (the date that is six (6) months after the date of such
court decree being deemed the date on which the Disability occurred); or
(ii) Executive has qualified to receive benefits under a long-term disability
insurance policy held by the Company and has been declared to be totally
disabled by the insurer for a period of six consecutive months; or (iii) because
of a medically determinable disease, injury, or other mental or physical
disability, Executive is unable to perform the essential functions of
Executive’s duties under this Agreement for a period of six consecutive months
in any 12-month period. In making the determination that Executive has a
Disability the Managers shall take into consideration the applicable provisions
of the Americans with Disabilities Act.

-8-



--------------------------------------------------------------------------------



 



          (c) Cause. Executive is discharged for “Cause,” which, for the
purposes of this Agreement, shall mean:
          (1) a breach of any material provision of this Agreement; or
          (2) a determination by the Managers that Executive has been grossly
negligent in the performance of Executive’s duties and responsibilities
hereunder or Executive has refused, after receiving notice from the Managers, to
serve and carry out in all material respects, Executive’s primary duties and
responsibilities hereunder; or
          (3) theft by the Executive affecting the Company or an Affiliate or
affecting customers of the Company or an Affiliate; or
          (4) conviction of any criminal offense of the Executive involving a
felony or a crime involving moral turpitude;

    provided, that upon the occurrence of any of the events described in (1) or
(2) above, Executive shall be given a written notice by the Company which
describes such breach or negligence or neglect, in detail, and Executive shall
have a 30-day period within which to cure same. In such event, Cause shall exist
only if Executive shall fail to cure such default within such 30-day period
after written notice by the Company.

6.2 Termination Benefits.
          (a) Death or Disability. Upon the Disability of Executive prior to the
end of the Term, the Company shall pay Executive (or his estate) a severance
benefit equal to his Salary then in effect multiplied by the greater of (i) 2 or
(ii) the number of years (and fractions thereof) remaining in the Term (such
amount being referred to as “Termination Benefits”). The Termination Benefits
shall be paid in equal bi-monthly installments over a period of 12 months
following his Disability.
          (b) Cause. If Executive’s employment is terminated for Cause,
Executive shall be entitled only to Executive’s Salary accrued through the date
of termination at the rate in effect

-9-



--------------------------------------------------------------------------------



 



on that date and any other benefits due Executive under the Company’s executive
benefit plans, executive pension benefit plans and other contracts, plans or
agreements which provide benefits or compensation for him then in effect, and
shall be entitled to no other compensation or benefits under this Agreement.
     6.3 Return of Company Property. Executive shall, upon the termination of
Executive’s employment, immediately surrender to the Company all of the
Company’s property, including, without limitation, equipment, funds, lists,
manuals, books, records or other Confidential Information (including all copies
of the foregoing) in the possession of, or provided to, Executive.
7. Mediation of Claims. In the event that a claim (“Claim”) is asserted by a
party hereto (“Claimant”) that the other party (“Recipient”) has breached or
failed to perform any provision of this Agreement, the Claimant shall give a
detailed written notification to Recipient (“Claims Notice”) of the alleged
breach or failure to perform. Within 10 days after receipt of the Claims Notice,
Recipient shall submit to Claimant a written response. The response shall
describe the specific facts and circumstances in reasonable detail as to why
Recipient disputes the Claim. At that time either party shall institute
mediation of the Claim in accordance with the Commercial Mediation Rules of the
American Arbitration Association then in effect in accordance with the following
procedures and provisions:
     7.1 Qualification of Mediator. Unless the parties agree otherwise, the
mediator shall be a lawyer with excellent academic and professional credentials
who (a) is or has been a partner in or counsel to a highly respected law firm
for at least 10 years as a practicing attorney specializing in employment law,
(b) has had both training and experience as a mediator, and (3) is impartial,
and who has never represented Executive or the Company or any of its Managers or
other owners or related parties.
     7.2 Selection of Mediator. The party initiating mediation of the Claim
shall give the other party a notice setting forth the list of the names and
resumes of three persons who that party (“Initiating Party”) believes would be
qualified as a mediator. Within 15 days after

-10-



--------------------------------------------------------------------------------



 



delivery of this notice, the other party (“Recipient Party”) shall give a
counter-notice to the Initiating Party in which the Recipient Party may
designate a person to serve as the mediator from among the three persons listed
by the Initiating Party, or if no such selection is made, the Recipient Party
may set forth a list of names and resumes of three persons who the Recipient
Party believes to be qualified as a mediator. Within 10 days after delivery of
the counter-notice the Initiating Party may designate a person to serve as
mediator from among the three persons listed by the Recipient Party. If the
parties cannot agree on a mediator from the three nominees submitted by each
party, the mediator shall be selected by the Regional Vice President of the
American Arbitration Association where the mediation is to be held.
     7.3 Mediation Session. Within 30 days after the mediator has been selected,
both parties and their respective attorneys shall meet with the mediator for one
mediation session of at least four hours. Efforts to reach a settlement will
continue until the conclusion of the proceeding, which is deemed to occur when:
(a) a written settlement is reached, or (b) the mediator concludes and informs
the parties in writing that further efforts would not be useful, or (c) the
parties agree in writing that an impasse has been reached. Neither party may
withdraw before the conclusion of the proceeding, provided, that if a party
breaches this duty, such party shall pay all of the costs and expenses of the
mediator. Except as provided in the immediately preceding sentence, each party
shall pay its or Executive’s costs and expenses of the mediation, including
attorneys’ fees, and the costs and expenses of the mediator shall be shared
equally by the parties.
     7.4 Confidentiality of Mediation. All conferences and discussions which
occur in connection with the mediation conducted pursuant to this Agreement
shall be deemed settlement discussions and nothing said or disclosed nor any
document produced which is not otherwise independently discoverable shall be
offered or received as evidence or used for impeachment or for any other purpose
in any current or future arbitration or litigation.
     7.5 Obligation to Mediate. The parties regard the obligation to mediate an
essential provision of this Agreement and one that is legally binding on them.
In case of a violation of such obligation by either party, the other may bring
an action to seek enforcement of such obligation in any court of law having
jurisdiction thereof.

-11-



--------------------------------------------------------------------------------



 



     7.6 Failure to Settle in Mediation. If the Claim cannot be settled as a
result of the mediation sessions, the mediation process shall end.
8. Miscellaneous Provisions.
     8.1 Binding Effect; Delegation of Duties Prohibited. This Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs and legal representatives, including any
entity with which the Company may merge or consolidate, or to which all or
substantially all of its assets may be transferred. The duties and covenants of
Executive under this Agreement, being personal, may not be delegated.
     8.2 Amendment; Waiver. This Agreement may be amended, modified or
superseded only by a written instrument signed by all of the parties to this
Agreement. No party shall be deemed to have waived compliance by another party
of any provision of this Agreement unless such waiver is contained in a written
instrument signed by the waiving party and no waiver that may be given by a
party will be applicable except in the specific instance for which it is given.
The failure of any party to enforce at any time any of the provisions of this
Agreement or to exercise any right or option contained in this Agreement or to
require at any time performance of any of the provisions of this Agreement, by
any of the other parties shall not be construed to be a waiver of such
provisions and shall not affect the validity of this Agreement or any of its
provisions or the right of such party thereafter to enforce each provision of
this Agreement. No course of dealing shall operate as a waiver or modification
of any provision of this Agreement or otherwise prejudice such party’s rights,
powers and remedies.
     8.3 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties related to the subject matter and supersedes all
prior proposals, understandings, agreements, correspondence, arrangements and
contemporaneous oral agreements relating to subject matter of this Agreement. No
representation, promise, inducement or statement of intention has been made by
any party which has not been embodied in this Agreement.

-12-



--------------------------------------------------------------------------------



 



     8.4 Governing Law. This Agreement shall be governed by, and shall be
construed and enforced in accordance with, the laws of the Commonwealth of
Kentucky, applicable to contracts to be wholly performed within such state
without giving effect to any conflict of law, rule or principle of such state.
     8.5 Headings; Section References; Construction. Section headings or
captions contained in this Agreement are inserted only as a matter of
convenience and reference and in no way define, limit, extend or describe the
scope of this Agreement, or the intent of any provision hereof. All references
herein to Sections shall refer to Sections of this Agreement unless the context
clearly otherwise requires. Unless the context clearly states otherwise, the use
of the singular or plural in this Agreement shall include the other and the use
of any gender shall include all others. The parties have participated jointly in
the negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
     8.6 Notices. All notices, requests, consents, approvals, waivers, demands
and other communications required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed delivered to the parties
(a) on the date of personal delivery against a written receipt, or (b) on the
date sent by confirmed telephonic facsimile transmission, or (c) on the first
business day following the date of delivery to a nationally recognized overnight
courier service, or (d) or the third business day following the date of deposit
in the United States Mail, postage prepaid, by certified mail, in each case
addressed as follows, or to such other address, person or entity as any party
may designate by notice to the others in accordance herewith:

-13-



--------------------------------------------------------------------------------



 



         
 
  To Executive:   J. Sherman Henderson, III
 
      1901 Eastpoint Parkway
 
      Louisville, KY 40223
 
       
 
  With copy to:   Michael M. Fleishman
 
      Greenebaum Doll & McDonald PLLC
 
      3300 National City Tower
 
      Louisville, Kentucky 40202
 
       
 
  To Company:   LY Acquisition LLC
 
      c/o McBrayer, McGinnis, Leslie & Kirkland PLLC
 
      201 E. Main Street, Suite 1000
 
      Lexington, Kentucky 40507
 
      Attn: W. Brent Rice, Esq.
 
       
 
  With copy to:   Sawyer & Glancy PLLC
 
      3120 Wall Street, Suite 310
 
      Lexington, Kentucky 40513
 
      Attn: Robert V. Sartin, Esq.

     8.7 Policies, Regulations and Guidelines for Executives. The company may,
from time to time, issue policies, rules, regulations, guidelines, procedures or
other informational material, whether in the form of handbooks, memoranda or
otherwise, relating to the Company’s Executives. Executive acknowledges and
agrees that such material are general guidelines for Executive’s information and
shall not be construed to alter, modify or amend this Agreement for any purpose
whatsoever.
     8.8 Severability of Provisions. If a court in any final, unappealable
proceeding holds any provision of this Agreement or its application to any
person or circumstance invalid, illegal or unenforceable, the remainder of this
Agreement, or the application of such provision to

-14-



--------------------------------------------------------------------------------



 



persons or circumstances other than those to which it was held to be invalid,
illegal or unenforceable, shall not be affected, and shall be valid, legal and
enforceable to the fullest extent permitted by law, but only if and to the
extent such enforcement would not materially and adversely frustrate the
parties’ essential objectives as expressed in this Agreement. Furthermore, in
lieu of any such invalid or unenforceable term or provision, the parties intend
that the court add to this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be valid and enforceable, so as to
effect the original intent of the parties to the greatest extent possible.
[SIGNATURES ON FOLLOWING PAGE]

-15-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have entered into this Agreement as of the
date first written above.

                  LY ACQUISITION LLC    
 
           
 
  By:   /s/ W. Brent Rice
 
   
 
  Title:   Interim CEO
 
   
 
           
 
           (“Company”)    
 
                /s/ J. Sherman Henderson, III                     J. SHERMAN
HENDERSON, III    
 
           
 
           (“Executive”)    

-16-



--------------------------------------------------------------------------------



 



Exhibit A
Bonuses

    For each of the Company’s fiscal years during the Term, commencing with
fiscal year 2003, the Company shall pay to Executive a bonus in amounts computed
as described herein.

     Attached hereto is the Company’s Projected Income Statement for the
Company’s fiscal years 2004 through 2008 prepared on July 7, 2003
(“Projections”). Reflected on such Projections is the Company’s projected
(i) EBITDA (computed without regard to the bonuses paid hereunder) for each of
such fiscal years (for each of such fiscal years individually, the “Projected
EBITDA”) and (ii) amortization of the Company’s indebtedness for each of such
fiscal years (for each of such fiscal years individually, the “Projected
Amortization”).

  1.   For any fiscal year that the Company achieves at least 75% of such
Projected EBITDA (pro-rated for less than any fiscal year), the Company shall
pay to Executive a Bonus for performance in an amount equal to Executive’s
Salary in effect for such year multiplied by the percentage of Projected EBITDA
actually achieved for that fiscal year, up to and including 110% (the “First
Tier Bonus”). The First Tier Bonus shall be paid in quarterly installments,
within 20 days following the end of each calendar quarter during each fiscal
year, in an amount equal to 75% of the bonus calculated on the actual EBITDA
achieved in that calendar quarter, as compared to Projected EBITDA for that
quarter, with the remainder of the First Tier Bonus for that quarter, if any,
being paid within 20 days following the end of each fiscal year.     2.   In
addition to the First Tier Bonus, in the event the Company during a fiscal year
achieves more than 110% of Projected EBITDA (pro-rated for less than any fiscal
year), then the Company shall pay to Executive an additional bonus for
performance (the “Second Tier Bonus”) in an amount equal to 10% of the amount of
EBITDA achieved by the Company in that fiscal year in excess of 110%, up to and
including 120%, of Projected EBITDA for that fiscal year.     3.   For any
fiscal year during which the Company achieves more than 120% of Projected EBITDA
(pro-rated for less than any fiscal year), then, in addition to the First Tier
and Second Tier Bonuses, the Company shall pay to Executive an additional bonus
for performance (“Third Tier Bonus”) in an amount equal to 15% of the amount of
EBITDA achieved by the Company in such fiscal year in excess of 120% of
Projected EBITDA for that fiscal year.     4.   Such Second Tier and Third Tier
Bonuses shall be paid to Executive within 60 days following the expiration of
each fiscal year of the Company during the Term.     5.   All of the First,
Second and Third Tier Bonuses shall be based upon the Company’s actual EBITDA
calculated prior to and without any deduction for

 



--------------------------------------------------------------------------------



 



      such First, Second and Third Tier Bonuses. Additionally, all of such
Bonuses shall be cumulative and not in lieu of another.     6.   The effects of
any merger, purchase of assets or other acquisition that is consummated without
Executive’s written consent, shall be excluded in all respects from the actual
EBITDA of the Company for purposes of calculating the Executive’s First, Second
and Third Tier Bonuses.     7.   Notwithstanding anything in this Exhibit A or
in the Agreement to the contrary, the amount of all bonuses actually paid to the
employees of the Company, including but not limited to any First, Second and
Third Tier Bonuses, shall not exceed for any quarter or fiscal year for which
such bonuses are based, twenty-five percent (25%) of the following sum for such
period: (i) the actual EBITDA of the Company (calculated after deduction for the
bonuses scheduled to be paid) plus (ii) the amount of such bonuses scheduled to
be paid (the “Limitation”). If the bonuses scheduled to be paid exceed the
Limitation, Executive shall reduce the individual bonuses, including but not
limited to any First, Second and Third Tier Bonuses, on a case-by-case base in
his own discretion so that the total amount of the bonuses actually paid shall
not exceed the Limitation.     8.   Notwithstanding anything in this Exhibit A
or in the Agreement to the contrary, the bonuses to be paid to the employees of
the Company, including but not limited to any First, Second and Third Tier
Bonuses to be paid to the Executive, shall be deferred until such time as the
Projected Amortization has been paid on schedule.     9.   Executive shall be
paid a performance bonus in the maximum amount of $466,000.00. Such bonus shall
be paid in the three years after the second closing in proportion to the
principal payments made to the members of the Company (for example, if in the
three year period the investors have been paid $6,000,000.00 of the
$8,000,000.00 principal due to them, then Executive will receive only 75% of the
$466,000.00 bonus (i.e., $349,500.00)). Payments of this performance bonus shall
be made at such times as the principal payments are made.         This
performance bonus amount of $466,000.00 was calculated based on the assumption
that the second closing would occur on March 31, 2004. If the second closing
does not occur on March 31, 2004, this performance bonus amount will be adjusted
accordingly by the mutual agreement of the Company and Executive.

 



--------------------------------------------------------------------------------



 



January 27, 2010
John J. Greive
General Counsel
Lightyear Network Solutions, LLC
1901 Eastpoint Parkway
Louisville, KY 40223
      Re: Confirmation on Salary Reductions
Dear John:
     As you are aware my Employment Agreement dated July 30, 2003 provides for
me to receive an annual salary of $450,000.00. I have voluntarily taken the
following salary reductions over the last few years: January 8, 2007 – changed
to $360,000 annually; July 19, 09 – changed to $324,000 annually; and
December 6, 2009 – changed to $294,000 annually. The purpose of this letter is
to confirm that I do not expect to receive back pay or any other amounts in the
future to make up for the salary reductions.

            Sincerely,
      /s/ J. Sherman Henderson       J. Sherman Henderson           

